Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Ehrilich on January 10, 2021.

The application has been amended as follows: 
Please change 24 as follows:
24. (New, Amended) The lure retaining device of claim 23, wherein the at least two narrow lip receiving cavities are curved along a longitudinal length.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended to include the limitation “wherein the tackle storage device has an outer wall surrounding all perimeter sides of the lure retaining board, wherein at least two of the plurality of lure retaining holes with the same shape have differently sized substantially round wide portions and differently sized at least two substantially rectangular narrow portions.” The support for the limitation that the lure retaining holes with the same shape have differently sized substantially 
Hurt discloses a storage device with retaining holes (325,326) which can be different sizes (paragraph 0039). However, Hurt does not disclose that each shaped hole can have various sizes. 
King discloses storage devices with different shaped retaining holes. King does not disclose a single retaining board with differently sized retaining holes.
Kamps, Newell and Seaberg disclose storage devices with retaining holes. Kamps, Newell and Seaberg do not disclose that the retaining holes of the same shape have different sizes.
It would not have been obvious to one of ordinary skill in the art to make a fishing tackle storage device comprising a lure retaining board having a plurality of lure retaining holes wherein at least two of the plurality of lure retaining holes with the same shape have differently sized substantially round wide portions and differently sized at least two substantially rectangular narrow portion without improper hindsight construction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                              SPRS, Art Unit 3993